UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7519



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LINDA MITCHELL PEAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-90-89-G, CR-90-109-WS)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Mitchell Peay, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda Mitchell Peay appeals the district court’s order dis-

missing her motion for reduction of her term of imprisonment pur-

suant to 18 U.S.C.A. § 3582(c)(2) (West Supp. 1999).   We have re-

viewed the record and the district court’s opinion and find no re-

versible error. Accordingly, we deny Peay’s motion for appointment

of counsel and affirm on the reasoning of the district court.   See

United States v. Peay, Nos. CR-90-89-G; CR-90-109-01-WS (M.D.N.C.

Sept. 29, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2